Citation Nr: 1442574	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-31 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred as a result of treatment at St. Luke's Cataract and Laser Institute.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1957 to August 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, Florida.

The Veteran testified at an August 2014 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the electronic claims file maintained in the Virtual VA System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of a total disability rating based on individual unemployability (TDIU); he has been found to be permanently and totally disabled due to a service-connected disability. 

2.  The Veteran incurred medical expenses at St. Luke's Cataract and Laser Institute; however, treatment was not for a medical condition of such nature that a prudent layperson would not reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and treatment at a VA facility was feasibly available.
 




CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical expenses incurred as a result of treatment at St. Luke's Cataract and Laser Institute, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.120, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits, do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  In this case, VA provided a notice letter in October 2012, accompanying the October 2012 Statement of the Case (SOC).

Analysis

The Veteran argues that payment or reimbursement for unauthorized medical expenses related to private treatment at St. Luke's Cataract and Laser Institute on October 15, 2010, October 19, 2010, October 26, 2010, November 2, 2010, and June 8, 2011, including prescriptions purchased at Walgreens pharmacy.  In his October 2012 substantive appeal (VA Form, 9), the Veteran indicated that he had been receiving eye care at VA for over 20 years.  He stated that VA sent him to a blind program in 2007 to learn skills in "becoming blind," offered him a seeing eye dog, and referred him to a counselor who handles blind veterans.  After VA continuously denied surgery and refused to fee basis the care he wanted,  he got the needed surgery which gave him his vision back.

At his Board hearing at the RO in August 2014, the Veteran testified that he requested surgery from VA about five times going back to 2005-2006.  He was denied for various reasons, that the condition was not severe enough to warrant the surgery, and that his heart condition would not allow surgery.  He stated that he then sought a second opinion from St. Luke's Cataract and Laser Institute, who agreed to do the surgery.  He paid for the procedures out of his own pocket because he does not have alternative insurance, and he wanted to get as much of his vision back.  The Veteran also contended that going all the way back to 1995, his primary doctor at the Miami VAMC told him not to apply for Medicare or Medicaid because VA will take care of 100 percent of his medical costs because he was "unemployable and so forth."    The Veteran's representative included that the Veteran was considered legally blind before and after the surgery, but his vision had substantially increased after the surgery,  He went on to state that the Veteran considered the ability to see as being just as important as an emergency, because if he had waited any longer due to his age, it would have taken away the opportunity for better results.  He felt that VA should have offered the Veteran to seek a second opinion at a private facility at VA's expense. 

The Bay Pines VAMC denied the claim based on determinations that there was no VA prior authorization for the Veteran's treatment, the treatment was not rendered for an emergent condition, and that a VA facility was available.  

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  The Veteran does not contend, and the evidence does not otherwise suggest, that the Veteran's treatment was authorized in advance. 

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities.  To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a rehabilitation program.  Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  Finally, no VA or other Federal facility could have been feasibly available and seeking prior authorization was not reasonable.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  A failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

The first criteria is met; the Veteran is totally and permanently disabled due to service connected disabilities, as he is currently paid at the 100 percent disability rate, based on TDIU.  The permanence of his disability has been conceded by VA.  Accordingly, treatment for any condition may be reimbursed.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a) (3).

Turning to the second criterion, that the treatment sought be emergent in nature, the record reflects that the Veteran received VA treatment at the eye clinic on October 6, 2010.  The Veteran complained of seeing objects in his left eye, which he described as a bulls eye, cockroach, and colored butterfly.  After the Veteran was examined, he was assessed as having visually significant cataracts and visual disturbance possibly due to cataracts/floaters.  It was noted that the Veteran was unable to undergo surgery due to cardiac condition.  The Veteran was educated on his conditions, and it was noted that he was interested in additional aids.  VA treatment records note that on October 12, 2010, the Veteran indicated that he was interested in cataract surgery.

The Veteran then sought a second opinion at St. Luke's Cataract and Laser Eye Institute on October 15, 2010.  Records indicate that the Veteran stated that VA doctors would not do anything for his cataracts due to his pacemaker.  His vision was 20/400 in the right eye and 20/400 in the left eye.  He was assessed as having significant cataracts in both eyes, lid retraction in the right eye, and a history of orbital fracture in the right eye.  It was reccomended that he have an Intraocular Lens Implant in the left eye first, and then in the right eye, and it was noted to "exp due to significant cataracts we have a poor view and do not know what visual potential is."

The Veteran then called the VAMC Bay Pines on the same day to state that he was seen at St. Luke's Cataract and Laser Eye Institute and was told that he could have cataract surgery on October 19th if he could get his pre-op done on the day before.  He was advised that if the surgery was not fee basis, he could not do his pre-op there because there were no openings and that it was not an emergency surgery.  The Veteran responded by saying he was going to come there to "rattle some cages," and that he was legally blind for a long time, and that VA would not do the surgery.  He also stated that "this is my chance to see."  The Veteran was seen on October 18, 2010, and he requested a fee basis consult to St. Luke's Cataract and Laser Eye Institute.  He was noted as being in no acute distress.  An optometry resident noted that if the Veteran was intent on pursuing cataract surgery a consult could be placed in the VA Ophthalmology Clinic.  Because the service was provided by VA, a fee basis consult was not warranted, and if the Veteran wanted to continue with private treatment, then alternate insurance could be used.  

The Veteran underwent a scheduled phacoemulsification of cataract and intraocular lens implant of the left eye at St. Luke's Cataract and Laser Eye Institute on October 19, 2010, and the same procedure on the right eye on November 2, 2010.  He also went for follow-up visits on October 26, 2010 and June 6, 2011.  

A VA treatment record dated November 3, 2010 notes that the Veteran came to the VA eye clinic following his surgery on October 19, 2010, and was again advised that VA would not cover his cataract surgeries because he could have consults and potential surgeries performed at VA.  The Veteran stated that he did not want to wait and went to have it done privately.  

Determining whether an emergency existed is judged by the "prudent person" standard.  "This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy..."  38 U.S.C.A. §§ 1725(f)(1)(B), 1728(c); 38 C.F.R. § 17.120(b).  After a review of the evidence, the Board finds that it cannot be reasonably argued that a prudent layperson would expect that a delay in seeking the cataract surgery and treatment would have been hazardous to life or health.  There was no indication that the Veteran was in physical distress and the records do not indicate that the situation was emergent.  In fact, as reflected in the records from St. Luke's Cataract and Laser Institute, scheduled surgery was performed on the left eye first on October 19th, four days after his consult on October 15th, and then surgery on the right eye was performed about two weeks later on November 2nd.  Treatment that is scheduled in advance is typically not emergent in nature within the meaning of the applicable statutes and regulations.  And while the Board certainly recognizes that the Veteran felt that his ability to see was just as important as an emergency, that alone does not make treatment emergent.  

Also, to warrant reimbursement or payment, it must be shown that a VA facility was not feasibly available to the Veteran.  While the record reflects that the Veteran was not considered a candidate for surgery due to his cardiac condition, the consults and surgeries the Veteran underwent were services provided by the VA Ophthalmology Clinic, and if the Veteran wanted to pursue cataract surgery a consult could have been placed there.  Even if it was determined that a VA facility was not feasibly available, it is only one element of the claim.  The fact that a VA facility may not have been feasibly available for treatment alone is not enough to warrant payment or reimbursement of non-VA medical expenses.  The claim also fails because the treatment was not emergent.

Similarly, with regard to the prescriptions purchased at Walgreens pharmacy, the Veteran submitted receipts from October 18, October 19, October 26, and November 9, 2010.  However, there is simply no evidence to indicate that there was a medical emergency which necessitated the filling of the prescriptions through a non-VA facility, or that a VA facility was not feasibly available for purposes of filling those prescriptions on any of the dates the Veteran purchased the prescriptions at Walgreens.  All of the dates fell between Monday through Friday.  In particular, the Veteran submitted a receipt from Walgreens dated October 18, 2010, and as discussed above, the Veteran was seen at the VAMC Bay Pines that same day.  VA treatment records also show that the Veteran was seen at the VAMC Bay Pines for other non-emergency outpatient appointments within a day or two following the dates the prescriptions were filled at Walgreens.           

While the Board understands the Veteran is frustrated by VA's denial of his claim for reimbursement in this instance, the Board is nevertheless bound by the law, and its decision is dictated by the relevant statute and regulations.  Under the circumstances of this case, the Board finds that the claim for payment of or reimbursement for unauthorized medical expenses at St. Luke's Cataract and Laser Institute on October 15, 2010, October 19, 2010, October 26, 2010, November 2, 2010, and June 8, 2011, including prescriptions purchased at Walgreens pharmacy, must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to reimbursement for unauthorized medical expenses incurred as a result of treatment at St. Luke's Cataract and Laser Institute is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


